In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-18-00497-CR
      ___________________________

       WILLIAM STEVENS, Appellant

                     V.

           THE STATE OF TEXAS


   On Appeal from the 158th District Court
          Denton County, Texas
       Trial Court No. F17-129-158


Before Sudderth, C.J.; Womack and Wallach, JJ.
Memorandum Opinion by Chief Justice Sudderth
                           MEMORANDUM OPINION

      Appellant William Stevens appeals his conviction for murder. See Tex. Penal

Code Ann. § 19.02. In a single issue, Stevens complains of the trial court’s refusal to

allow his expert witness to testify that Stevens’s mental condition left him without the

capacity to act knowingly or intentionally. Because such testimony is inadmissible in

accordance with court of criminal appeals’ precedent prohibiting a diminished-

capacity defense, we affirm the trial court’s judgment.

                                     Background

      Stevens stomped a woman to death outside of a Denton Salvation Army.

During the trial but in a hearing outside the jury’s presence, the trial court ruled that

Stevens’s expert witness, psychologist Charles Keenan, could not testify to a “direct

connection” to Stevens’s mental defects or delusions that would negate Stevens’s

criminal intent. Dr. Keenan then testified in front of the jury to his evaluation of

Stevens and his observations, which included testimony that:

   - Dr. Keenan found Stevens “to be very limited in his verbal capacity, very
     limited in his capacity for understanding.”
   - Stevens’s IQ was 63, within the range of intellectual disability, also known as
     mental retardation. Dr. Keenan explained that this low IQ score meant
     Stevens was likely “severely challenged in learning how to do anything and
     particularly challenged in any capacity to reason abstractly or conceptually or to
     have . . . continuous memory.”
   - Dr. Keenan diagnosed Stevens with schizoaffective disorder, meaning he was
     prone to “hallucinations, both auditory[—]hearing things that aren’t there,
     hearing people speaking[—] and visual hallucinations[—]seeing things occur



                                           2
      around them that don’t exist in reality. And also, maybe and more importantly,
      they’re also prone to what is referred to as delusions.”
   - Dr. Keenan diagnosed Stevens with bipolar disorder, meaning he has “an
     unstable mood between pretty extreme highs and sometimes very severe lows.”
     Dr. Keenan explained, “So in [Stevens’s] case, he has the double whammy. He
     has the disturbed disorder thinking and distorted perceptions and also a mood
     that is severely disordered.”
   - Stevens has addiction and abuse issues with alcohol, methamphetamine, and
     prescription drugs. The methamphetamine use and prescription-drug abuse
     would exacerbate schizoaffective disorder when Stevens was under prolonged
     stress.
   - Stevens was “significantly developmentally delayed as a child” and diagnosed
     with Attention Deficit Disorder as a child.
   - Stevens had had suicidal ideations in the past and received inadequate mental-
     health treatment.
   - On the day of the murder and before attacking the victim, Stevens made
     suicidal statements and statements indicating that “he was convinced that his
     family was being killed or had been killed and that he was lost and
     overwhelmed.”
   - Stevens was not able to tell Dr. Keenan much about how the victim was
     injured, but that the woman “had his mother’s and family’s clothes and
     possessions and that she had killed his family. And that made him mad.”
     Stevens told Dr. Keenan that he hit and choked the woman and then ran away.
     Dr. Keenan testified that there was no indication the decedent had any of
     Stevens’s family’s possessions and that was part of Stevens’s delusion.
   - By the time of trial, Stevens was on a number of “major” antipsychotic
     medications.
   - In Dr. Keenan’s opinion, Stevens should not be out “walking around in society
     free,” but he needs a secure medical facility with ongoing psychiatric treatment
     and supervision. Dr. Keenan believed that Stevens did not have the capacity to
     independently function.
      After presenting this testimony to the jury, Stevens’s attorney attempted to ask

Dr. Keenan whether Stevens’s mental-health issues would “affect [his] ability to act

                                          3
knowingly,” “negate [his] ability to act intentionally,” and “negate [his] ability to act

knowingly.” The State objected to each of these questions based on the trial court’s

prior ruling, and the trial court sustained the objections. Later, outside the presence

of the jury, Stevens’s attorney presented an offer of proof, during which he asked Dr.

Keenan how Stevens’s mental-health issues would affect Stevens’s “ability to act

intentionally” and “ability to act knowingly,” and whether they would “negate” his

ability to act intentionally and knowingly. Dr. Keenan responded that he believed

Stevens’s “severe” mental defects, which caused delusions and hallucinations, could

affect Stevens’s ability to act intentionally and knowingly.

      The jury found Stevens guilty of murder and the trial court sentenced him to

sixty-two years’ confinement.

                                       Discussion

      On appeal, Stevens argues that the trial court abused its discretion by

precluding Dr. Keenan from testifying to whether Stevens’s mental illnesses negated

his ability to act intentionally or knowingly. We review the trial court’s exclusion of

the testimony for an abuse of discretion. See Montgomery v. State, 810 S.W.2d 372, 378–

79 (Tex. Crim. App. 1990) (op. on reh’g).

      Texas does not have a “diminished capacity” defense as a lesser form of the

insanity defense. Mays v. State, 318 S.W.3d 368, 380–81 (Tex. Crim. App. 2010); Ruffin

v. State, 270 S.W.3d 586, 593 (Tex. Crim. App. 2008); Jackson v. State, 160 S.W.3d 568,

573 (Tex. Crim. App. 2005). Relevant evidence, including a history of mental illness,

                                            4
may be presented which the jury may consider to negate the mens rea element of the

crime, but it may not be admitted to show that the defendant did not have the

capacity to form the mens rea. Jackson, 160 S.W.3d at 574–75.

      The court of criminal appeals provided in Ruffin an apt illustration of mental-

defect evidence that is admissible to rebut or disprove mens rea:

      [B]oth physical and mental diseases or defects may affect a person’s
      perception of the world just as much as they may affect his rational
      understanding of his conduct or his capacity to make moral judgments.
      For example, suppose that a blind person is sitting on his front porch
      and hears what he thinks is a trespasser coming up his walk. He shoots
      at the person to scare him away, knowing that it is illegal to shoot at
      people, even trespassers. The “trespasser” turns out to be a uniformed
      police officer who is coming to serve a subpoena. The blind man may be
      prosecuted for aggravated assault with a deadly weapon, but he cannot
      be convicted of aggravated assault of a police officer if, because of his
      blindness, he did not see the uniform and did not know that the person
      was a police officer. Evidence of the defendant’s blindness would, of
      course, be relevant and admissible to rebut the State’s assertion that the
      defendant intended to shoot at a police officer. Such evidence might be
      elicited from the defendant, a lay witness—mother, brother, friend, or
      neighbor—or from an expert, an optometrist, physician, etc. Courts
      routinely admit evidence of a physical abnormality offered to prove a
      lack of mens rea.

             In Texas, the same rule applies to evidence of a mental disease or
      defect offered to rebut or disprove the defendant’s culpable mens rea. If,
      instead of blindness, the defendant suffers from mental delusions such
      that he sees a “trespasser” or a “Muslim” when everyone else around
      him sees a police officer, he cannot be convicted of intentionally
      shooting at a police officer, although he may be convicted of
      intentionally shooting at a trespasser or Muslim. Guilt of the greater
      offense requires that the State prove, beyond a reasonable doubt, that
      the defendant intended to shoot a police officer, not a trespasser or
      Muslim. That is the required mens rea and that is the State’s constitutional
      burden of proof.


                                           5
Ruffin, 270 S.W.3d at 593–94 (internal citations omitted). The court held that the

evidence explaining “appellant’s mental disease and when and how paranoid delusions

may distort a person’s auditory and visual perceptions is admissible as it relates to

whether appellant intended to shoot at police officers[, which was necessary to elevate

the crime to aggravated assault on a public servant].” Id. at 597. The sort of evidence

addressed in Ruffin was permitted by the trial court in this case—the jury heard about

Stevens’s mental conditions of psychoaffective disorder and bipolar disorder, how

they cause delusions and hallucinations, and how those delusions and hallucinations

affected Stevens’s behavior.

      On the other hand, the excluded testimony is more akin to the argument put

forth in Jackson by attempting to go a step further and provide an excuse for Stevens’s

actions. See Jackson, 160 S.W.3d at 574–75. In Jackson, the court of criminal appeals

upheld the lower court’s decision not to allow the defense to argue that the defendant,

because of his mental condition, lacked the capacity to form the requisite intentional

and knowing mens rea to be convicted of murdering his brother. Id. at 569–70. The

court of criminal appeals explained,

      Appellant attempted to negate [the State’s evidence that he intentionally
      and knowingly caused his brother’s death] by introducing evidence of his
      history of mental illness through the testimony of his mother and sister,
      as well as the defense expert witness, Dr. Grigson. Appellant himself
      testified about his frame of mind on the night of the offense. The jury
      was able to hear all of this evidence, determine the weight of the
      evidence, and choose whether or not Appellant possessed the requisite
      mens rea to commit this offense. The jury believed that he did. The only
      thing Appellant was prevented from doing is arguing that the jury should

                                          6
      find that he did not have the capacity to make the decision to
      intentionally and knowingly cause bodily injury and thus should find him
      not guilty. However, presenting evidence of mental illness does not
      then allow the defense to argue that the defendant is absolutely
      incapable, i.e., does not have the capacity to intentionally or
      knowingly perform an act.

Id. at 574–75 (emphasis added). See also Acevedo v. State, No. 02-10-00187-CR, 2011
WL 5607630, at *1 (Tex. App.—Fort Worth Nov. 17, 2011, pet. ref’d) (mem. op., not

designated for publication) (holding that trial court did not abuse its discretion by

excluding expert testimony offered to demonstrate that a defendant lacked the

capacity to form the requisite mens rea).

      The proffered testimony in this case similarly attempted to establish that

Stevens, because of his mental-health issues, did not have the capacity to intentionally

or knowingly commit murder:

             Q      Dr. Keenan, would those mental health issues, delusions,
      hallucinations, everything you’ve testified about, would that negate - -
      and that is n-e-g-a-t-e - - would that negate the Defendant’s ability to act
      intentionally?
             A      It could, yes.
           Q      Would his mental health issues, in fact, negate the
      Defendant’s ability to act knowingly?
             A      Yes.
      In line with Jackson and the precedent of our own court, this testimony was

properly excluded by the trial court. Jackson, 160 S.W.3d at 573–74; Acevedo, 2011 WL
5607630, at *1. To hold otherwise would constitute an implicit recognition of a

diminished-capacity defense, contrary to firmly established precedent. Acevedo, 2011

                                            7
WL 5607630 at *1; see also Mays, 318 S.W.3d at 380–81; Ruffin, 270 S.W.3d at 593;

Jackson, 160 S.W.3d at 573–74. We therefore overrule Stevens’s only issue.

                                    Conclusion

      Having overruled Stevens’s issue on appeal, we affirm the trial court’s

judgment.

                                                    /s/ Bonnie Sudderth
                                                    Bonnie Sudderth
                                                    Chief Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: December 12, 2019




                                          8